Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
Lines 8-9, “the first feed” should be changed to “the first feed via” to provide proper antecedent basis for the claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler et al (US 5, 153,600).
Regarding claim 17, Metzler discloses in Figure 1, an antenna apparatus comprising:
a first dielectric layer (18) having a first dielectric constant;
a first patch antenna pattern (14) disposed on the first dielectric layer (18) and configured to transmit/receive a first signal having a first frequency (see col. 4, lines 9-14);
a second dielectric layer (20) having a second dielectric constant different than the first dielectric constant;
a second patch antenna pattern (16) disposed in the second dielectric layer (20) and configured to transmit/receive a second signal having a second frequency different than the first frequency (see col. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al (US 5,153,600).
Regarding claim 1, Metzler discloses in Figure 1, an antenna apparatus comprising:
a first dielectric layer (18) having a first dielectric constant;
a first patch antenna pattern (14) disposed in the first dielectric layer;
a second dielectric layer (20) having a second dielectric constant;
a second patch antenna pattern (16) disposed on the second dielectric layer;
a first feed via (48) coupled to the first patch antenna pattern (14); and
a second feed via (44) coupled to the second patch antenna pattern (16),
wherein the first dielectric constant is 
a frequency of a signal transmitted/received by the first patch antenna pattern (14) is lower than a frequency of a signal transmitted/received by the second patch antenna pattern (see col. 6, lines 48-51).


Regarding claims 2-3, as applied to claim 1, Metzler discloses in Figure 1, 
wherein the second patch antenna pattern (16) overlaps at least a part of the first patch antenna pattern (14); wherein the first patch antenna pattern (14) is disposed on the second patch antenna pattern (16).
Regarding claim 4, as applied to claim 1, Metzler discloses in Figure 1, 
wherein the first patch antenna pattern (14) is configured to transmit or receive a first RF signal to or from the first feed via (48), the second patch antenna pattern (16) is configured to transmit or receive a second RF signal to or from the second feed via (44), and a frequency of the first RF signal is lower than a frequency of the second RF signal.
Regarding claims 9-11, as applied to claim 1, Metzler discloses in Figures 1-2 and 7, 
a ground plane (12) having at least one through-hole (40, 42, Fig. 2);
wherein the first feed via (48) and the second feed via (44) are connected to an integrated circuit by penetrating the through-hole (40, 42) of the ground plane (12);
a connection member disposed below the ground plane (64, Fig. 7), and comprising a plurality of metal layers (62, 96) and a plurality of insulating layers (74, 98).
Regarding claim 12, Metzler discloses in Figure 1, an antenna apparatus according claim 1. Metzler further discloses shielding via
Metzler further discloses in Figure 1, shielding viavia (48).
Metzler does not disclose the shielding via being shield vias. However, such difference is not new. One of such examples is the teaching of Liu et al (US 2011/0279190), Fig, 4, the shield vias 210. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the shielding via of Metzler with the shielding vias as taught by Liu to shield the feed via of the antenna apparatus. Therefore to employ having the shielding vias as claimed invention would have been obvious to person skill in the art.
Regarding claim 13, as applied to claim 12, Metzler discloses in Figure 1, 
wherein the shielding vias (26) are configured to shield the first feed via (48) from a signal transmitted to/received from the second patch antenna pattern (16).
Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al (US 5,153,600) in view of Rajagopalan et al (US 2020/0021019).
Regarding claims 5-6, Metzler discloses every feature of claimed invention as expressly recited in claim 1, except for, wherein the first feed via comprises a 1-1 feed via and a 1-2 feed via through which a 1-1 RF signal and a 1-2 RF signal, which are polarized with each other, respectively pass; and wherein the second feed via comprises a 2-1 feed via and a 2-2 feed via through which a 2-1 RF signal and a 2-2 RF signal, which are polarized with each other, respectively pass.
Rajagopalan discloses in par. 0077, each antenna can have to feeds to enhance the polarizations covered by antenna apparatus. It would have been obvious to one having ordinary skill in the art before 
Regarding claims 7 and 15, as applied to claims 1 and 12, Rajagopalan discloses in Fig. 7, the second patch antenna pattern (104B) being disposed within the second dielectric layer (122-6, 122-5). 
Allowable Subject Matter
Claims 8, 14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845